IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMES HARDING,                               : No. 14 MM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
SUPERINTENDENT ROBERT GILMORE,               :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of March, 2019, the Application for Leave to File Original

Process and Motion for Leave to Amend are GRANTED, and the Petition for Writ of

Habeas Corpus is DENIED.